ORDER This matter having been presented to the Court upon the petition for writ of certiorari to the Court of Appeals filed by the New Mexico Chiropractors Association; the Court having considered the petition and being fully advised in the premises, Finds: 1. The New Mexico Chiropractors Association was permitted to file a brief as amicus curiae in the Court of Appeals but was never made a party to this action by the trial court or by the Court of Appeals. 2. No order has been entered in this Court making the New Mexico Chiropractors Association a party to this action or authorizing that association to act as amicus curiae in this Court. 3. Amicus curiae not having been made a party to this action by the Court of Appeals or the trial court lacks capacity and standing to petition this Court for a writ of certiorari to the Court of Appeals. IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the petition for writ of certiorari to the Court of Appeals filed by the New Mexico Chiropractors Association be and it hereby is stricken for want of capacity and standing by the New Mexico Chiropractors Association to file such a petition.